                 1
                 2
                 3
                 4
                 5
                 6                                UNITED STATES DISTRICT COURT
                 7                                        DISTRICT OF NEVADA
                 8
                 9                                                   ***
               10
               11     PHILIP WINGEN, et al.,                                    Case No. 2:15-CV-2043 JCM (VCF)
               12                                            Plaintiff(s),                      ORDER
               13                v.
               14     VENTRUM ENERGY CORP., et al.,
               15                                          Defendant(s).
               16
               17            Presently before the court is plaintiffs Karen and Phillip Wingen’s (“plaintiffs”) motion for
               18     entry of default as to defendant Danial Hassanpoor (“defendant’).1 (ECF No. 151). Defendant has
               19     not filed a response, and the time to do so has passed.
               20            Plaintiffs initiated this action on October 22, 2015. (ECF No. 1). On February 2, 2016,
               21     defendant filed an answer to plaintiffs’ complaint. (ECF Nos. 92, 93). Since filing his answer,
               22     defendant has not responded or participated in this action, despite repeated attempts by plaintiffs
               23     and the court. (ECF No. 151 at 5); see (ECF No. 150).
               24            Specifically, defendant has failed to participate in (1) the Rule 26(f) conference; (2) the
               25     scheduling conference on July 7, 2017; (3) initial disclosures pursuant to Rule 26(f); (4) the joint
               26
               27            1
                              Plaintiff’s motion included a motion for entry of clerk’s default against defendant Avihail
                      Kochlani. (ECF No. 151). However, Kochlani was dismissed from this action with prejudice on
               28     May 4, 2018. (ECF No. 154). Accordingly, the court addresses this motion with respect to
                      defendant Danial Hassanpoor only.
James C. Mahan
U.S. District Judge
                1     interim status report filed February 2, 2018; (5) the requests for interrogatories and requests for
                2     production by plaintiffs. See (ECF Nos. 128, 135, 150). Accordingly, plaintiffs now move for
                3     clerk’s entry of default against defendant. (ECF No. 151).
                4            Default judgment is appropriate “[w]hen a party against whom a judgment for affirmative
                5     relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
                6     otherwise.” Fed. R. Civ. P. 55(a).
                7            Obtaining a default judgment is a two-step process:
                8            First, the party seeking a default judgment must file a motion for entry of default
                             with the clerk of a district court by demonstrating that the opposing party has failed
                9            to answer or otherwise respond to the complaint, and, second, once the clerk has
                             entered a default, the moving party may then seek entry of a default judgment
              10             against the defaulting party.
              11      See UMG Recordings, Inc. v. Stewart, 461 F. Supp. 2d 837, 840 (S.D. Ill. 2006).
              12             Although defendant has filed an answer to plaintiffs’ complaint, defendant has
              13      systematically failed to meaningfully participate in this action. Accordingly, the court finds that
              14      entry of clerk’s default against defendant is appropriate.
              15             Accordingly,
              16             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiffs’ motion for
              17      entry of default (ECF No. 151) be, and the same hereby is, GRANTED, consistent with the
              18      foregoing.
              19             The clerk is instructed to enter default against defendant Danial Hassanpoor.
              20              DATED March 7, 2019.
              21                                                    __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
